Mr. Justice Wolf
delivered the opinion of the Court.
María Pérez Chanza brought suit in revendieation against Gonzalo Gerena. The complaint set forth that the plaintiff was the owner of 12 acres of land and that the defendant withheld and refused to deliver a piece of land which was located within the boundaries of the 12 acres. The principal piece of land of 12 acres was described as being bounded on the north by the road to Utnado; on the east by Maria Torres y Cardona; on the south by Andrés Pol, and on the west by Fidel Torres y Cardona. The piece of land alleged to be withheld by the defendant was said to have the following boundaries: On the east Luisa Torres; west Maria Lugo; south by the high road, and on the north by Irene Rodriguez.
Necessarily if the property supposed to be withheld by the defendant was within the boundaries of the principal *107property of 12 acres, it would have to be bounded on at least two sides by tbe property of tbe. plaintiff, and on tbe other hand, if tbe piece of property so within was located on tbe corner of the plaintiff’s property, then tbe other two sides would be bound to have the same description as two of the boundaries of the principal land. The complaint fails to locate the property held by the defendant as being within the land owned by the plaintiff, and hence the complaint actually failed to state a cause of action. We do not find that this lack was cured by the proof, but as the defendant did not allude to the insufficiency of the complaint either in the court below or in this court, we shall give the matter no further analysis.
When it came to the evidence plaintiff presented three witnesses. The plaintiff herself testified, but beyond asserting that the land of the defendant was within her own land, she did nothing to locate the portion alleged to be withheld. The next witness was the husband of the plaintiff, who was blind and evidently did not know exactly where the claimed land was located. The third witness was the father of the plaintiff. He said this lot which G-onzalo Gerena was occupying was bounded on the east by Luisa Torres; on the west by María Lugo; on the north by Irene Rodriguez, and on the south by the road which goes to Arecibo. At no time is it explained why the land is described in the complaint as being bounded on the south by the “carretera”. There is enough in the record-to show that the “carretera” here referred to was not the road to Utuado, but was the one leading to Lares. Of course in the principal description of the property, the road to Utuado is located on the north. The whole evidence was so vague and indefinite as to amount to no evidence at all. The witness makes some attempt to explain why on the north and west boundaries other people are located, but the explanation is totally unsatisfactory and we think it would be impossible to identify the land.
The defendant also introduced some evidence which tended *108to show that his land was entirely without the land of the plaintiff. The court said with respect to the testimony of the defendant that it was weak; that he was merely trying to cause some confusion in the boundaries and to refer to a double sale, etc., but evidently the burden was on the plaintiff to identify her land, which she failed to do.
There is nothing in the record which at all convinces us that the plaintiff did or could make out a title to the land held by the defendant, therefore the judgment must be reversed and the complaint dismissed.
Mr. Justice Texidor took no part in the decision of this case.